     Case 3:19-cv-00484-MMD-WGC Document 48 Filed 09/07/21 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     ANDRE KING-HARDIMAN,                          Case No. 3:19-cv-00484-MMD-WGC

7                                  Petitioner,                        ORDER
               v.
8
      GITTERE, et al.,
9
                               Respondents.
10

11         Petitioner Andre King-Hardiman has filed an unopposed motion for extension of

12   time (first request) (ECF No. 47). The Court finds the request was made in good faith and

13   not solely for the purposes of delay, and therefore good cause exists to grant Petitioner's

14   motion.

15         It is therefore ordered that Petitioner's unopposed motion for extension of time (first

16   request) (ECF No. 47) is granted. Petitioner will have up to and including November 1,

17   2021, to respond to the motion to dismiss (ECF No. 35).

18         DATED THIS 7th September 2021.

19

20
21                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27
28
